Detailed Action
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/13/2021 has been entered.

Withdrawn Rejections
The rejection of claims 16-19 and 21-25 under 35 U.S.C. 103(a) as being unpatentable over Helmy (US20150344639, cited in IDS filed 3/20/2019) [Helmy] in view of Leng et al (in Situe Probing the Surface Restructuring of Antibiofouling Amphiphilic Polybetaines in Water, ACS Macro Letters, 2013, 2, p. 1011, 2013), cited in IDS filed 3/20/2019) [Leng] and Colak et al (Dual_Functional ROMP-Based Betaines: Effect of Hydrophilicity and Backbone structure on Non fouling Properties", ACS, Langmuir 2012, 28, p.666, cited in IDS filed 3/20/2019) and Rossines et al (US 20140045692) [Rossines] is withdrawn in view of the claim amendments.

Comment
This application is in condition for allowance except for the presence of claim 20 directed to a method for detecting a bacterial biofilm non-elected without traverse.  Accordingly, claim 20 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an 

The application has been amended as follows:
Claim 20 (Cancel)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The teachings of Helmy (US20150344639) fail to make obvious a method of treating a bacterial biofilm. One of ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to modify Helmy in accordance with the teachings of Leng (Probing the Surface Restructuring of Antibiofouling Amphiphilic Polybetaines in Water, ACS Macro Letters, 2013, 2, p.1011, 2013), Colak (Dual_Functional ROMP-Based Betaines: Effect of Hydrophilicity and Backbone structure on Non fouling Properties", ACS, Langmuir 2012, 28, p.666) and Rossines (US 20140045692), as a whole, to provide a method of treating a bacterial biofilm comprising contacting an aqueous composition comprising a plurality of polymer nanoparticles with a bacterial biofilm, wherein the polymer nanoparticle comprises a polymer comprising repeating 1 is independently at each occurrence a divalent group that is (-CH2-)z, wherein z is an integer from 3 to 18, wherein contacting the aqueous composition with the bacterial biofilm kills at least 20% of bacterial cells present in the biofilm, as claimed in the Claim Set filed 6/21/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626